Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, and the claimed invention of the parent case US Patent 10,685,807, discloses the application of plural pulses at varied amplitudes.  The instant claims differ in that the parent claims 1-8 of ‘807 require the application of the negative jump voltage to an electrode of a process chamber and the modulation of the wafer potential.  The instant claims require first and second bursts of pulses to be applied in different time periods at first and second amplitudes which are repeated to generate an IEDF with plural energy peaks in a plasma.  This appears to differentiate the claimed invention from the prior art and the claims of the parent.  Consequently, claims 1 and 14 along with dependent claims 2-13 and 15-21 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483.  The examiner can normally be reached on Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A VANORE/Primary Examiner, Art Unit 2881